Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 12-13, 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CECCARELLI et al. (US 2018/0198706 A1), hereinafter CECCARELLI in view of WANG et al. (US 2018/0145929 A1), hereinafter WANG.
Regarding claim 1, CECCARELLI discloses a method implemented by a path computation element (PCE) (path computation takes place in an SDN controller 30, see ¶ 0077), comprising: 
generating a first path computation element communication protocol (PCEP) message, wherein the first PCEP message comprises an indicating information and a segment identifier (SID) field, the SID field comprises a plurality of SIDs and the indicating information is used to indicate that each of the multiple SIDs is an Internet Protocol version 6 IPv6 prefix of a node in a path (a path computation element protocol (PCEP) stack comprising information relating to the segment routing path for particular data traffic is pushed to the ingress node of the communication network. In particular the PCEP stack may comprise a stack of SIDs associated with a particular path through the communication network, see ¶ 0078); and 
sending, the first PCEP message to a first path computation client (PCC) to establish a segment routing for an IPv6 forwarding plane (SRv6) path from the first PCC (Ingress Node, see figure 7) to a second PCC (Intermediate or end Note, see figure 7) according to the SIDs and the information (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078; In step 709 the node forwards the packet (including the PCEP stack containing the SID labels) to the next hop indicated by the DCN, see ¶ 0083; In step 710, the intermediate node receives a segment routing (SR) packet from the previous node, see ¶ 0085). 
CECCARELLI fails to disclose that establishing tunnel between to the first PCC to the second PCC based on the PCEP message in a communication network.
In the same field of endeavor, WANG discloses the establishing a tunnel between at least two PCCs based on received PCEP message from a PCE in IP network 105 (see figure 1 and ¶s 0021, 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate WANG’s teaching of establishing tunnel in between PCCs based on the PCEP message in the network taught by CECCARELLI in order to provide secure data communications over public IP network. 

CECCARELLI discloses the first PCEP message is a PCInitiate message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078).

Regarding claim 18, CECCARELLI discloses the first PCEP message is a path computation reply (PCRep) message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078). 

Regarding claim 5, CECCARELLI discloses a method, implemented by a first path computation client (PCC) (the method process by the Ingress Node, see figure 7), comprising: 
receiving, a first path computation element communication protocol (PCEP) message from a path computation element (PCE), wherein the first PCEP message comprises an indicating information and a segment identifier (SID) field, the SID field comprises multiple SIDs and the indicating information is used to indicate that each of the multiple SIDs is an IPv6 Prefix of a node in path (In step 702, a path computation element protocol (PCEP) stack comprising information relating to the segment routing path for particular data traffic is pushed to the ingress node of the communication network. In particular the PCEP stack may comprise a stack of SIDs associated with a particular path through the communication network, see ¶ 0078); 
establishing, by the first PCC, a segment routing for IPv6 forwarding plane (SRv6) path from the first PCC to a second PCC according to the SIDs and the indicating information  (Intermediate or end Note, see figure 7) according to the SIDs the PCEP stack is push to the ingress node of the communication network, see ¶ 0078; In step 709 the node forwards the packet (including the PCEP stack containing the SID labels) to the next hop indicated by the DCN, see ¶ 0083; In step 710, the intermediate node receives a segment routing (SR) packet from the previous node, see ¶ 0085). 
CECCARELLI fails to disclose that establishing tunnel between to the first PCC to the second PCC based on the PCEP message in a communication network.
In the same field of endeavor, WANG discloses the establishing a tunnel between at least two PCCs based on received PCEP message from a PCE in IP network 105 (see figure 1 and ¶s 0021, 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate WANG’s teaching of establishing tunnel in between PCCs based on the PCEP message in the network taught by CECCARELLI in order to provide secure data communications over public IP network. 

Regarding claim 8, CECCARELLI discloses the first PCEP message is a PCInitiate message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078).

Regarding claim 19, CECCARELLI discloses the first PCEP message is a path computation reply (PCRep) message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078). 

Regarding claim 9, CECCARELLI discloses a path computation element (PCE) (SDN controller 30, figures 4-5), comprising: 
a processor and a transceiver coupled to the processor, wherein the processor is configured to generate a first path computation element communication protocol (PCEP) message, wherein the first PCEP message comprises an indicating information and a segment identifier (SID) field, the SID field comprises multiple SIDs and the indicating information is used to indicate that each of the multiple SIDs is an IPv6 prefix of a node in a path (In step 702, a path computation element protocol (PCEP) stack comprising information relating to the segment routing path for particular data traffic is pushed to the ingress node of the communication network. In particular the PCEP stack may comprise a stack of SIDs associated with a particular path through the communication network, see ¶ 0078); and 
the transceiver is configured to send the first PCEP message to a first path computation client (PCC) (Ingress Node, see figure 7) to establish a segment routing for IPv6 (SRv6) path from the first PCC to a second PCC according to the SIDs and the indicating information (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078; In step 709 the node forwards the packet (including the PCEP stack containing the SID labels) to the next hop indicated by the DCN, see ¶ 0083; In step 710, the intermediate node receives a segment routing (SR) packet from the previous node, see ¶ 0085). 
CECCARELLI fails to disclose that establishing tunnel between to the first PCC to the second PCC based on the PCEP message in a communication network.
WANG discloses the establishing a tunnel between at least two PCCs based on received PCEP message from a PCE in IP network 105 (see figure 1 and ¶s 0021, 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate WANG’s teaching of establishing tunnel in between PCCs based on the PCEP message in the network taught by CECCARELLI in order to provide secure data communications over public IP network. 

Regarding claim 12, CECCARELLI discloses the first PCEP message is a PCInitiate message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078).

Regarding claim 20, CECCARELLI discloses the first PCEP message is a path computation reply (PCRep) message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078). 

Regarding claim 13, CECCARELLI discloses a first path computation client (PCC), comprising: 
a processor and a transceiver coupled to the processor, wherein the transceiver is configured to receive a first path computation element communication protocol (PCEP) message from a path computation element (PCE), wherein the first PCEP message comprises an indicating information and a segment identifier (SID) field, the In step 702, a path computation element protocol (PCEP) stack comprising information relating to the segment routing path for particular data traffic is pushed to the ingress node of the communication network. In particular the PCEP stack may comprise a stack of SIDs associated with a particular path through the communication network, see ¶ 0078); and 
the processor is configured to establish a segment routing for IPv6 (SRv6) path from the first PCC to a second PCC according to the SIDs and the indicating information  (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078; In step 709 the node forwards the packet (including the PCEP stack containing the SID labels) to the next hop indicated by the DCN, see ¶ 0083; In step 710, the intermediate node receives a segment routing (SR) packet from the previous node, see ¶ 0085). 
CECCARELLI fails to disclose that establishing tunnel between to the first PCC to the second PCC based on the PCEP message in a communication network.
In the same field of endeavor, WANG discloses the establishing a tunnel between at least two PCCs based on received PCEP message from a PCE in IP network 105 (see figure 1 and ¶s 0021, 0022).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate WANG’s teaching of establishing tunnel in between PCCs based on the PCEP message in the network taught by CECCARELLI in order to provide secure data communications over public IP network. 

CECCARELLI discloses the first PCEP message is a PCInitiate message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078).

Regarding claim 17, CECCARELLI discloses the first PCEP message is a path computation reply (PCRep) message (the PCEP stack is push to the ingress node of the communication network, see ¶ 0078).

Claims 2-3, 6-7, 11-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of CECCARELLI-WANG as applied to claims 1, 5, 9 or 13 above, and further in view of ALVAREZ et al. (US 2015/0249593 A1), hereinafter ALVAREZ.
Regarding claims 2-3, 6-7, 11-11, and 14-15, the combination of CECCARELLI-WANG fails to disclose before receiving the first PCEP message, the method further comprises: sending, a second PCEP message to the PCE; and receiving, by the PCC, a third PCEP message from the PCE; wherein, the second PCEP message and the third PCEP message are used to set up an SRv6 capable PCEP session between the first PCC and the PCE, each of the second PCEP message and the third PCEP message carries  a first type-length-value field, wherein a type field of the first TLV field indicates that both the PCE and the first PCC support SRv6 forwarding, and the first PCEP message further comprises a TLV field, wherein the Type field of the TLV field indicates that the SRv6 tunnel is established by SRv6 technique.
ALVAREZ discloses the message between the PCEs and PCCs may transmit profile objects between one another.  Profile objects have a variable length and may contain one or more profile identifier (ID) TLVs.  A profile object may be transmitted in a PCEP message (e.g., in a PCEP PCReq, PCInitiate and/or PCUpd message). Upon receiving a PCEP message containing a profile object, a PCC or PCE may process the message (and the profile object) to identify one or more profile identifiers (i.e., profile ID TLVs) within the message (see ¶s 0050, 0122, 0127, 0136).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate ALVAREZ’s teaching in the network taught by the combination of CECCARELLI-WANG for sending profile identifier between PCE and PCCs in the centralized path computation network. 
	 
Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412